Citation Nr: 1525563	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  08-39 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his spouse provided testimony at a hearing before a decision review officer (DRO) at the RO in August 2014.  In addition, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  Transcripts of both hearings are of record.

For the reasons addressed in the REMAND portion of the decision below the PTSD claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal is requested regarding his appellate claim of service connection for a kidney disorder.

2.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran has cataracts secondary to his service-connected diabetes mellitus, type II.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met regarding the claim of service connection for a kidney disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a grant of service connection for cataracts as secondary to service-connected diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Kidney Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.   

In the present case, the Veteran has withdrawn his appeal regarding the claim of service connection for a kidney disorder.  Consequently, there remain no allegations  of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this appellate claim and it is dismissed.

Eye Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board acknowledges that vision loss - a refractive error of the eye - is one of the specific conditions for which VA does not grant service connection, as it is not considered a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Such a condition is part of a life-long defect, and is normally a static condition which is incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  However, in this case the record reflects the Veteran has been diagnosed with an acquired eye disorder.  Specifically, cataracts.  No other acquired eye disorder appears to have diagnosed, and an October 2014 VA examination explicitly found he did not have diabetic retinopathy.

The Board further notes that there are competent medical opinions of record which support the Veteran's contentions that his cataracts are secondary to his service-connected diabetes mellitus.  For example, an October 2008 VA examination found that the Veteran had left eye cataracts, and that it was "most likely caused by or a result of diabetes."  Similarly, an October 2014 VA examiner opined that the Veteran's cataracts was at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected diabetes.  In support of this opinion, the examiner stated that cataracts are a known complication of diabetes; and that people with diabetes get these eye problems at an earlier age than most and that the condition progresses more rapidly than in people without diabetes.  In a November 2014 supplemental opinion, the examiner was asked to comment on the fact there was evidence the Veteran's cataracts were diagnosed prior to his diabetes.  The examiner responded that it was at least as likely as not the cataracts were aggravated beyond the normal progression due to the diabetes, once again noting cataracts appeared earlier and developed faster in diabetics.

With respect to the aforementioned opinions, the Board notes that VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Further, no competent medical opinion appears to be of record which explicitly refutes the aforementioned opinions which support a finding of secondary service connection.  Moreover, the law mandates resolving all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In pertinent part, the United States Court of Appeals for Veterans Claims (Court) had held that in light of the benefit of the doubt provisions, an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Alemany v. Brown, 9 Vet. App. 518 (1996).  

In view of the foregoing, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran has cataracts secondary to his service-connected diabetes mellitus, type II.  Therefore, service connection is warranted for this disability.


ORDER

The appeal regarding the claim of service connection for a kidney disorder is dismissed.

Service connection for cataracts, as secondary to service-connected diabetes mellitus, type II, is granted.


REMAND

The Board notes that as part of his April 2015 hearing testimony, the Veteran indicated he had had more recent treatment for his various medical conditions through VA than what was indicated by the evidence of record.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Although the Veteran did not explicitly state these records included treatment for his PTSD, in circumstances such as these the Board will not speculate as to the relevancy of VA treatment records that are not presently available for its review.  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board also notes that for reasons not made clear in the April 2015 hearing transcript, the claim for an increased rating for PTSD was not discussed.  Granted, it is the Veteran's prerogative as to what extent, if any, he desires to discuss his appellate claims at such a hearing.  However, as he previously indicated a desire for such a hearing for this claim, he did provide testimony on his PTSD at the August 2014 DRO hearing, it is not clear why PTSD was not discussed, and a remand is otherwise required in this case, the Board finds that clarification should be obtained from the Veteran whether he still desires a Board hearing for this claim.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his PTSD since October 2014.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period as indicated by the Veteran at his April 2015 hearing.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his PTSD symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Request clarification from the Veteran whether he still desires to present testimony at a hearing before a VLJ of the Board on his PTSD claim, or if the August 2014 DRO and April 2015 Board hearings are sufficient to satisfy his hearing request.  If the Veteran indicates he still desires an in-person hearing before a VLJ at the local RO (i.e., a Travel Board hearing) or a videoconference hearing, then such a hearing should be scheduled.

4.  After completing any additional development deemed necessary, readjudicate the PTSD claim in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC on this issue in December 2014, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


